tcmemo_2007_237 united_states tax_court richard fransen petitioner v commissioner of internal revenue respondent docket no 8682-06l filed date richard fransen pro_se marie e small for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment respondent’s motion we shall grant respondent’s motion background the record establishes and or the parties do not dispute the following petitioner resided in brooklyn new york at the time he filed the petition in this case petitioner did not file a federal_income_tax tax_return for each of his taxable years and on date respondent issued to petitioner a notice_of_deficiency with respect to his taxable_year no- tice which he received in that notice respondent determined the following deficiencies in and additions to petitioner’s tax_year deficiency dollar_figure additions to tax sec_6651 dollar_figure sec_6651 dollar_figure sec_6654 dollar_figure on date respondent issued to petitioner a notice_of_deficiency with respect to his taxable years and and notice which he received in that notice respondent determined the following deficiencies in and addi- tions to petitioner’s tax_year deficiency dollar_figure big_number additions to tax sec_6651 dollar_figure dollar_figure sec_6651 dollar_figure dollar_figure sec_6654 dollar_figure dollar_figure 1all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure petitioner did not file a petition with the court with respect to the notice or the and notice on date respondent assessed petitioner’s tax as well as additions to tax and interest as provided by law for his taxable_year we shall refer to those unpaid assessed amounts as well as interest as provided by law accrued after date as petitioner’s unpaid liability for on date respondent issued to petitioner the notice_and_demand for payment required by sec_6303 with respect to petitioner’s unpaid liability for on date respondent assessed petitioner’s tax as well as additions to tax and interest as provided by law for each of his taxable years and we shall refer to those unpaid assessed amounts as well as interest as provided by law accrued after date as petitioner’s unpaid liabilities for and on date respondent issued to petitioner the notice_and_demand for payment required by sec_6303 with respect to petitioner’s unpaid liabilities for and on date respondent filed a notice of federal 2form certificate of assessments payments and other specified matters form with respect to petitioner’s taxable_year indicates that the notice was closed on date form_4340 with respect to each of petitioner’s taxable years and indicates that the and notice was closed on date tax_lien with respect to petitioner’s taxable years and on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing notice of tax_lien with respect to those years on date petitioner’s authorized representative mailed to respondent form request for a collection_due_process_hearing petitioner’s form and requested a hearing with respondent’s appeals_office appeals_office in that form petitioner’s authorized representative indicated disagreement with the notice of tax lien3 and stated taxpayer hasn’t filed his income_tax returns he has engaged our firm to prepare such income_tax returns and obtain financing to liquidate his irs liabilities and request an abatement of penalties and interest due to his emotional and physical state amended income_tax returns are required it will take approximately days to prepare such amended income 3in petitioner’s form petitioner’s authorized repre- sentative indicated disagreement with not only the notice of tax_lien that respondent issued to petitioner but also certain notices of intent to levy and your right to a hearing notice_of_intent_to_levy that respondent issued to petitioner in this connection form_4340 with respect to petitioner’s taxable_year indicates that on date respondent issued a notice_of_intent_to_levy with respect to petitioner’s taxable_year and that on date respondent issued a notice_of_intent_to_levy with respect to petitioner’s taxable years and petitioner’s authorized representative did not mail petitioner’s form until date which was more than days after the respective dates on which respondent issued those notices of intent to levy as discussed below the notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination addresses only the notice of tax_lien and makes no determination with respect to the respective notices of intent to levy issued with respect to petitioner’s taxable years and and tax returns therefore a lien and levy will inhibit the taxpayer to obtain proper financing reproduced literally on date a settlement officer with the appeals_office settlement officer sent a letter to petitioner with respect to petitioner’s form in that letter the settle- ment officer offered petitioner the opportunity to have a hearing on date on date petitioner’s autho- rized representative called the settlement officer and requested a two-week period within which to submit a tax_return for each of petitioner’s taxable years and and propose a collection alternative the settlement officer granted that request on date the settlement officer called petitioner’s authorized representative date call during the date call petitioner’s authorized representative indicated that he had nothing to submit with respect to petitioner’s taxable years and and requested that a notice_of_determination be issued with respect to those years on date the appeals_office issued to petitioner a notice_of_determination with respect to petitioner’s taxable years and that notice stated in pertinent part summary of determination you did not offer any collection alternatives for appeals consideration collection is sustained an attachment to the notice_of_determination stated in pertinent part summary you filed a request for a collection_due_process cdp hearing under internal_revenue_code irc sec_6320 fol- lowing receipt of a letter notice_of_federal_tax_lien filing and your rights to a hearing a copy of the notice_of_federal_tax_lien nftl and letter were provided with the administrative file accord- ingly the tax periods shown above taxable years and were those on the nftl sent for filing on date balances are still due as verified by computer transcripts your form requesting a cdp hearing was received on date this was timely submitted as it was mailed within the 30-day period for requesting a cdp hearing i mailed you a letter on giving you the opportunity for a hearing on on your representative contacted me and requested an additional two weeks to prepare your delinquent returns and submit a collection alternative petitioner’s authorized representative was granted the addi- tional time on i contacted him again for the information he stated he had nothing to submit and requested this determination be issued you have not filed an income_tax return since the irs requested that you file returns for and and gave you an opportunity to appeal the proposed assessments you did not do so therefore the underlying liability issue is precluded within collec- tion due process under sec_6330 there is no informa- tion in the file that warrants the withdrawal of the filed nftl the filed nftl is the appropriate action in this case brief background the cdp_notice was for unpaid income_tax liabilities for your and form_1040 the returns were prepared by the irs when you failed to file them yourself the irs assessed tax as follows dollar_figure withholding dollar_figure dollar_figure withholding dollar_figure dollar_figure withholding dollar_figure you were also assessed late filing penalty on these years interest and failure to pay penalty continue to accrue on the unpaid assessment your lack of compliance is considered egregious you have not filed an income_tax return since you have made no estimated_tax payments and have not had sufficient withholding to cover the tax you have not been in compliance with the filing and payment require- ments for years despite the fact that you have had considerable income and you were able to set_aside more than dollar_figure in pension and stocks and bonds in lieu of filing and paying your taxes you have not supplied financial information to help us resolve your account you have not presented any alternatives to the nftl or future collection action including possible seizure of your assets discussion and analysis verification of legal and procedural requirements the requirements of applicable law or administrative procedures have been met and the actions taken were appropriate under the circumstances i verified through transcript analysis that assess- ment was made on the applicable cdp_notice periods per sec_6201 and the notice_and_demand for payment letter was mailed to the taxpayer’s last_known_address within days of the assessment as required by sec_6303 per transcript analysis there was a balance due when the nftl filing was requested this balance is still due sec_6321 provides a statutory lien when a taxpayer neglects or refuses to pay a tax_liability after notice_and_demand for payment transcripts of the account show that the irs issued notice_and_demand for each of the tax periods involved and those periods remain unpaid per review of computer transcripts the cdp_notice letter was sent by certified mail to your last_known_address no later than business days after the nftl was recorded sec_6320 this was also the address shown on your cdp hearing request the lien was filed on date and the letter was mailed on date which is within busi- ness days of the lien filing the collection_period allowed by statute to collect these taxes has been suspended by the appropriate computer codes for the tax periods at issue transac- tion code has been posted for each of the taxes and periods listed on the nftl as the date the irs received the cdp hearing request per transcript analysis a cp504 notice warning of a possible filing of a nftl was issued for the tax periods subject_to the hearing at least days prior to the nftl filing the notice was mailed on date there is no pending bankruptcy case nor did you have a pending bankruptcy case at the time the cdp_notice was sent u s c sec_362 this appeals employee has had no prior in- volvement with this taxpayer concerning the applicable tax periods before this cdp case issues raised by the taxpayer challenges to the existence or amount of the liability you have challenged the existence or the amount of the liability on the returns prepared by the irs under sec_6020 the underlying liability issue is precluded from this hearing furthermore you have not prepared and submitted your own returns which would allow the irs to adjust your tax_liabilities challenges to the appropriateness of the collection action you have not requested the nftl be withdrawn however i have considered whether any of the criteria for allowing withdrawal of the lien existed in your case sec_6323 allows the withdrawal of a filed notice of lien without full payment and without prejudice under the following conditions the filing of the notice of lien was premature or otherwise not in accordance with administrative proce- dures of the internal_revenue_service the taxpayer had entered into an agreement under sec_6159 to satisfy the tax_liability for which the lien was imposed by means of installment payments unless such agreement provides otherwise withdrawal of the lien will facilitate collection of the tax_liability or withdrawal of the lien would be in the best interests of the taxpayer as determined by the national_taxpayer_advocate and the united_states similar to the above provision each set of circumstances should be analyzed to determine if this condition exists there is nothing in the collection administrative file that indicates withdrawal of the filed lien should be considered and you have provided no additional informa- tion that indicates the withdrawal of the filed lien should be considered collection alternatives offered by the taxpayer on your form requesting the cdp hearing you raised no other issues or offered an alternative to collection you failed to present me with the delin- quent returns and financial information as i had re- quested and your representative offered no collection alternatives at the hearing other than to request an additional delay for an undetermined period of time other issues raised by the taxpayer you raised no other issues balancing of need for efficient collection with taxpayer concern that the collection action be no more intrusive than necessary i balanced the competing interests when finding the filing of the nftl is appropriate you did not offer any collection alternatives during the cdp hearing process as discussed above the assessment s at issue are valid during the past years you set_aside funds for a pension and invested in stocks and bonds while know- ingly failing to file and pay your income taxes de- spite the fact that you had earned_income from wages and self-employment_income the fact that you filed returns up until indicates that you were aware of the filing and withholding requirements you invested your income during the past years in lieu of filing and paying your taxes which indicates your failure_to_file and pay your tax as willful and egregious given your failure to propose any collection alterna- tives and your non-compliance with the tax laws the notice_of_federal_tax_lien balances the need for effi- cient collection with your concern that the collection action be no more intrusive than necessary the notice_of_determination makes no determination with respect to the respective notices of intent to levy issued with respect to petitioner’s taxable years and and petitioner filed a petition with respect to the notice_of_determination in that petition petitioner alleged the determination of the tax set forth in the said notice of deficiencies are based upon the following errors a the notices of deficiency did not take into ac- count allowable cost bases for stock transactions b the notices of deficiency did not take into ac- count certain allowable itemized_deductions including real_estate_taxes and other deductible expenses the facts upon which the petitioner relies as the bases of the petitioner’s case are as follows a petitioner’s income should be reduced by his costs of securities sold and certain allowable itemized_deductions b the taxpayer will file his and income_tax returns with the internal_revenue_service hartford connecticut office reflecting the correct information c the penalties should be abated due to reasonable causes as discussed in form copy enclosed discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion in the petition petitioner alleged that the and notice and the notice are wrong and that the additions to tax for those years should be abated we first address petitioner’s allegation in the petition that the court should abate the respective additions to tax for his taxable years and although not altogether clear petitioner appears to be requesting the court to review 4in the petition petitioner refers to the respective no- tices of intent to levy that respondent issued with respect to petitioner’s taxable years and and petitioner’s authorized representative did not file timely petitioner’s form with respect to those notices see sec_6330 and b and b and the notice_of_determination makes no determi- nation with respect to those notices we conclude that we do not have jurisdiction to consider petitioner’s arguments with respect to the notices of intent to levy see 114_tc_492 under sec_6404 respondent’s failure to abate those additions to tax we hold that we do not have jurisdiction to do so see sec_6404 see also 120_tc_114 ndollar_figure 112_tc_230 we now address petitioner’s allegation in the petition that the and notice and the notice are wrong a taxpayer may raise challenges to the existence or the amount of the taxpayer’s underlying tax_liability if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the tax_liability sec_6330 respondent issued to petitioner the and notice and the notice which he received petitioner did not file a petition with the court with respect to either of those notices on the instant record we find that petitioner may not challenge the existence or the amount of the underlying tax_liability including any additions to tax for each of his taxable_year sec_5assuming arguendo that petitioner’s allegation in the petition that the court should abate the respective additions to tax for his taxable years and is not intended as a request by petitioner for the court to review under sec_6404 respondent’s failure to abate those additions but instead is a request to review de novo the propriety of those additions to tax we shall not do so that is because the phrase underlying tax_liability in sec_6330 is a reference to the amounts that the commissioner assessed for a particular tax period 122_tc_1 what the court concluded in montgomery applies in the instant case petitioners’ underlying tax_liability consists of the amount continued and where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the determination of the commissioner of internal revenue for abuse_of_discretion 114_tc_604 114_tc_176 based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in making the determinations in the notice_of_determination regard- ing the notice of tax_lien with respect to petitioner’s taxable years and we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot on the record before us we shall grant respondent’s motion to reflect the foregoing an order granting respondent’s motion and decision for respondent will be entered continued that petitioners reported due on their tax_return along with statutory interest and penalties id pincite
